781 N.W.2d 841 (2010)
MERIDIAN CHARTER TOWNSHIP, Plaintiff-Appellant, and
Phillip M. Stevens, Intervening Plaintiff-Appellant,
v.
INGHAM COUNTY CLERK, Defendant-Appellee, and
White Family Properties, LLC and City of East Lansing, Intervening Defendants-Appellees.
Docket No. 139911. COA No. 279459.
Supreme Court of Michigan.
May 25, 2010.


*842 Order
On order of the Court, the application for leave to appeal the September 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.